Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 17, 2014

                                            No. 04-14-00666-CV

IN RE Dean DAVENPORT, Dillon Water Resources, Ltd., 5D Drilling and Pump Service, Inc.
  f/k/a Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC f/k/a Davenport
  Oper., LLC, Water Exploration Co., Ltd., WAD, Inc., Water Investment Leasing Company,
   LLC, Blue Gold Resources Management, LLC, Blue Gold Properties, LLC and Blue Gold
                                    Development, LLC

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice


        On October 16, 2014, real parties in interest Tom Hall, Law Offices of Thomas C. Hall,
P.C., and Blake Dietzmann, filed an unopposed motion requesting an extension of time to file a
response to the petition for writ of mandamus. The motion is GRANTED. A response on behalf
of the real parties in interest is due by December 1, 2014.

                                                                                  PER CURIAM
           It is so ORDERED on October 17th, 2014.




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court



1
  This proceeding arises out of Cause No. 2012-CI-03086, styled Tom Hall, Thomas C. Hall, P.C. as Successor in
Interest to Hall & Bates, L.L.P., Blake Dietzmann, Tim Patton and Timothy Patton, P.C. v. Dillon Water Resources,
Ltd., 5D Drilling and Pump Service, Inc. f/k/a Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC
f/k/a Davenport Oper., LLC, Dean Davenport, WAD, Inc., Water Exploration Co., Ltd., Water Investment Leasing
Company, LLC, Blue Gold Resources Management, LLC, Blue Gold Properties, LLC and Blue Gold Development,
LLC, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.